Grimke, J.,
delivered the opinion of the court» The principle laid down by the court was, that whatever charges are necessarily incurred, where a vessel is compelled to seek refuge from tempest, in a port out of the course, or short oC'her port of destination, for the mutual safety of the ship and cargo, the owners of each are respectively bound to contribute, in proportion to their several interests.' In this case, the following charges appear to be of that description, and not the others : Attendance on the schooner coming into port; pilotage ; harbor master and health officers’ charges ; wharfage to unload and unloading; and perhaps the protest. These charges were necessarily incurred for the safety and preservation of the goods as well as of the vessel. The other charges do not appear to be at all necessary to the safety of the goods ; and, therefore, the 'defendant is not liable to contribute to their payment.
Judgment for the defendant, he having paid, as appears by the verdict, fully the amount of what he was liable to pay. ■